Archer, J.,
delivered the opinion of this court.
It has been admitted by the counsel for the appellant, that if we should believe from the mutual allegations of the parties, and from the evidence adduced, that they had stated and settled an account between them, the appellants cannot claim a decree at our hands. This admission is in strict conformity with the rules of equity governing bills to account.
In our enquiry into this question, we cannot forbear to remark that the account now sought at the hands of the defendant, is of transactions not of recent origin, but of an antiquity, which if it do not in point of law subject the party to be visited with all the consequences of laches, yet necessarily subjects his case to a severer scrutiny, and the defendants evidence to a more indulgent consideration. The time, too, at which this claim is sought to be enforced — several years after *357the death of the party with whom the transactions were had, who if living, it is reasonable to believe, might have explained what at this distance of time has thrown difficulties over the transaclions complained of; and the failure during the lifetime of the defendant’s intestate to institute this proceeding, are circumstances calculated to throw suspicion over the claim of the complainant, and in a doubtful case would strengthen the defences which might be set up in behalf of the defendant.
The testimony, however, in the record leaves us no room for reasonable doubt on the subject. On the 11th of October, 1832, John S. Stiles passed his note to Stewart Brown, payable four months after date, for fourteen hundred and fifty dollars. A bill was filed by Stiles, (at what time the record does not show,) alleging that he had given a mortgage to secure Brown the payment of the sum of $2,700, and praying a decree for the re-conveyance of the property mortgaged upon payment of the debt; and the Chancellor decreed, on 13th July, 1833, the payment of the money and re-conveyance of the property, and in case of a failure to pay the money that the mortgaged property should be sold. Afterwards, on the 8th of August, 1833, George Brown, the trustee in said chancery suit, John S. Stiles and wife, unite in a deed of a lot of land in the city of Baltimore to John Patterson, in which deed the decree above referred to is recited, and it is further recited that at the time of passing the decree, viz, on the 13th July, 1833, the sum of $1,450 only was owing to Stewart Brown's representatives from John S. Stiles, which it is recited is known to and admitted by Brown’s administrators. Here is a clear and solemn recognition of a settlement of accounts, and an adjustment of claims. Only the sum of $1,450 was due to Brown. The parties correct the error in the decree by their mutual admissions, and assume the amount of the note of October 11th, 1832, as ascertaining the balance due. But independent of this clear recognition of a settlement and adjustment of the claims of the respective parties, the letter of Stiles, of the 23rd February, 1837, in which he promises to call and adjust the balance, is strongly confirmatory of the idea of a settlement *358between the parties, and entirely negatives the hypothesis that the representatives of Brown are either largely indebted to him, or indebted to him at all. By the testimony which the record furnishes we feel ourselves led conclusively to the opinion that the parties settled and adjusted their claims by the note of 13th October, 1832. This of course forecloses an enquiry into all antecedent transactions, unless upon the ground of error or fraud, and we perceive no evidence of either in the record. If it be true that some of the shares of the Temascaltepec mining company remained in the hands of Brown unsold, which had been transferred to him as a security for a loan, we may fairly infer, the proof showing they were worthless in December, 1829, that they were left, on the settlement of October, 1832, when the note was given for f1,450, in the hands of Brown, with consent of Stiles. They were then worthless and would be of no use to any one.
Upon the whole case, therefore, after bestowing our best reflections upon it, we entertertain the opinion that account B, as reported by the auditor, reaches the justice of the case, and as this account has been made the basis of the Chancellor’s judgment we affirm his decree.
decree affirmed.